Citation Nr: 1042187	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange.  

3.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to exposure to Agent Orange.  

4.  Entitlement to service connection for hypogonadism, to 
include as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The Veteran had active military service from April 1966 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of November and December 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Inasmuch as the hearing loss 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.  

The Court has recently held that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009).  In this case, the Board has 
considered the Veteran's claim for all possible psychiatric 
disorders, to include PTSD, as characterized on the title page.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Since the issue of entitlement to service 
connection for sleep apnea, which the Veteran contends, and that 
the medical evidence of record appears to suggest, is 
etiologically related to his claimed PTSD, the Board has 
determined that the Veteran's sleep apnea claim is inextricably 
intertwined with the PTSD service connection question, and 
therefore must be deferred pending the outcome of the PTSD issue.  
  

FINDINGS OF FACT

1.  The Veteran has at worst Level I acuity in the right ear, and 
Level II in the left ear.

2.  The Veteran does not have peripheral neuropathy that is 
related to his military service.  

3.  The Veteran does not have hyperlipidemia that is related to 
his military service.  

4.  The Veteran does not have hypogonadism that is related to his 
military service.  





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 
6100, 4.86 (2010).

2.  The Veteran does not have peripheral neuropathy that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  

3.  The Veteran does not have a hyperlipidemia disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010).  

4.  The Veteran does not have a hypogonadism disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2008, 
March 2009, April 2009, May 2009, and November 2009, with each 
VCAA notice having been given well in advance of the respective 
claims' adjudication.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided a statement of the case (SOC) related to 
each issue appealed, and a supplemental statement of the case 
(SSOC) related to the hearing loss rating claim, reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.  

Since this claim includes the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in May 2010.  The Veteran was able to 
participate effectively in the processing of his claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claims.  
As to the claim for an increased rating for bilateral hearing 
loss, as the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations, most recently in 
February 2010.  The reports of these examinations reflect that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
audiological examination, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal. See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As the service connection claims, 
additional examinations were not required because either there is 
no competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, or there is no competent 
evidence establishing that an event, injury, or disease occurred 
in service or establishing that any of the claimed disabilities 
manifested during an applicable presumptive period for which the 
claimant qualifies.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006) (noting that an examination is not required when 
sufficient competent medical evidence is on file to make a 
decision on the claim).  Furthermore, the Veteran presented 
testimony before the undersigned.  Therefore, VA has no duty to 
inform or assist that was unmet. 

II.  Hearing loss

The Veteran was granted service connection for bilateral hearing 
loss, rated as non-compensably (zero percent) disabling, in a 
rating decision dated in November 2009.  He contends that his 
hearing loss warrants a compensable rating.  For the following 
reasons, the Board finds that it does not.  

The Veteran was initially evaluated for hearing loss in an 
audiological evaluation conducted in October 2008.  The 
evaluation reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
55
LEFT
25
30
15
45
70

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  

After the Veteran appealed his initial, non-compensable rating, 
he was afforded a VA audiological evaluation in February 2010.  
The evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
70
80
LEFT
50
60
60
75
90

The examining audiologist determined that speech recognition 
scores were too unreliable to score because air conduction 
thresholds did not agree with bone conduction thresholds; bone 
conduction thresholds were determined to be consistent with 
previous audiograms.  Moreover, puretone threshold averages were 
not in agreement with speech reception thresholds.  As a result, 
the examiner determined that the speech reception thresholds 
should not be used for any rating or rehabilitation purposes, and 
stated three subsequent times in her report that this hearing 
evaluation is not acceptable for rating purposes.  

The Veteran's hearing was thereafter evaluated in May 2010 by an 
audiology student at Missouri State University under the 
supervision of a supervising audiologist, Jason Box, Au.D., in 
May 2010.  The evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
65
LEFT
40
45
40
65
85

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the veteran's 
hearing loss, the applicable regulations call for hearing loss 
evaluations to be determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from 
zero to 100 percent based on organic impairment of hearing 
acuity.  Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, specifically the Maryland 
CNC, together with the results of puretone audiometric tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85.  

At the October 2008 VA examination, the Veteran's right ear 
discrimination score was 96 percent, and the average puretone 
threshold was 30, yielding a numeric score of level I.  The left 
ear discrimination score also was 96 percent, and the average 
puretone threshold was 40, yielding a numeric score of level I.  
See Table VI, below, abbreviated from 38 C.F.R. § 4.85.

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (better ear level score of I; poorer ear level 
score of I) shows that the level of the Veteran's hearing loss is 
zero percent (non-compensable) based on the results of the 
October 2008 examination.  

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

As noted, the results of the February 2010 examination were 
determined by the examiner to be not acceptable for rating 
purposes, and therefore will not be used here.  

The Board notes that the May 2010 examination report did not 
specify that the Maryland CNC speech discrimination test was the 
test that was used.  However, given the consistency between the 
October 2008 and the May 2010 speech discrimination scores, both 
of which reported speech recognition ability of 96 percent 
bilaterally, the Board will concede the accuracy of the speech 
discrimination scores reported in the May 2010 examination 
report.  At the May 2010 VA examination, the Veteran's right ear 
discrimination score was 96 percent, and the average puretone 
threshold was 48.75, yielding a numeric score of level I.  The 
left ear discrimination score also was 96 percent, and the 
average puretone threshold was 58.75, yielding a numeric score of 
level II.  See Table VI, below, abbreviated from 38 C.F.R. § 
4.85.    



% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (better ear level score of I; poorer ear level 
score of II) shows that the level of the veteran's hearing loss 
is non-compensable based on the May 2010 audiological evaluation.  

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 


The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Since the 
evidence does not show exceptional patterns of hearing loss, a 
higher evaluation is not warranted.  38 C.F.R. § 4.86 
(exceptional patterns are those where the puretone thresholds at 
each of the four evaluated frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the puretone 
threshold at 2000 Hertz is 70 decibels or more).  

In deciding this issue the Board has considered the provisions of 
38 U.S.C.A. § 5107 (benefit of the doubt).  Under the of benefit-
of-the-doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue material to 
the determination of a matter, the law dictates that the benefit 
of any doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined by a 
mechanical scoring process, the benefit-of-the-doubt standard is 
not applicable in determining the issue.  In short, the numbers 
are determinative, and the concept of equipoise is not for 
application here.  

By application of the rating criteria, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
This is so because no evidence has been presented to contradict 
the clear audiometric readings shown on examination that 
demonstrate that the Veteran's hearing impairment in the right 
ear is not more severe than a level I loss, and that the 
Veteran's hearing impairment in the left ear is not more severe 
than a level II loss.  

The Veteran has indicated that he has difficulty hearing 
conversations and difficulty communicating with others.  The 
Board has no reason to doubt that the Veteran experiences hearing 
loss.  Indeed, the presence of hearing loss is a prerequisite for 
service connection.  See 38 C.F.R. § 3.385.  As for the level of 
hearing loss, as explained above this must be determined by 
appropriate studies, and in this case the study performed 
indicates a noncompensable level of hearing loss.

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  The Board, thus, finds that the 
Veteran's bilateral hearing loss was properly assigned a 
noncompensable level disability rating under Diagnostic Code 
6100, and concludes that the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for 
bilateral hearing loss.


Accordingly, entitlement to an initial compensable rating for 
bilateral hearing loss is not warranted, and has not been 
warranted at any time in the pendency of this claim.  See 
Fenderson, supra.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the final 
report of the examination to facilitate determinations regarding 
extraschedular consideration.  See Martinak, 21 Vet. App. at 455.  
The Court noted that unlike the rating schedule for hearing loss, 
38 C.F.R. § 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.

The February 2010 VA examiner described the effects of hearing 
loss on occupational functioning and daily activities.  
Therefore, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right ear hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers puretone decibel 
hearing loss and speech discrimination hearing loss.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
Board has been unable to identify an exceptional or unusual 
disability picture, and neither has the Veteran.

The record does not show that the Veteran has required frequent 
hospitalizations for his bilateral hearing loss.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The February 
2010 VA examination report noted that the Veteran had hearing 
difficulty with his occupational activities.  The effect on his 
occupation was that he asked people what they said and asked them 
to repeat themselves.  He indicated that he tried to ignore what 
was said, he was embarrassed and left out of things, and he got 
upset and angry.  On a daily basis, his hearing loss limited his 
ability to communicate and socialize and he believed that people 
ignored him which made him angry.  While the Board acknowledges 
the Veteran's difficulty with his disability, there is no 
indication in the record that his bilateral hearing loss causes 
any unusual employment impairment.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned noncompensable schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in 
Rice v. Shinseki. 22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that the Veteran's bilateral hearing loss renders him 
totally unemployable.  Accordingly, the Board concludes that a 
claim for TDIU has not been raised.



III.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

A.  Peripheral neuropathy

The Veteran contends that he has peripheral neuropathy that, he 
believes, is a result of his exposure to Agent Orange while 
serving in Vietnam.  The record shows that the Veteran served in 
Vietnam during the war there, and therefore is presumed to have 
been exposed to herbicides, including Agent Orange.  38 C.F.R. 
§ 3.307(a)(6).  Certain diseases, including acute and subacute 
peripheral neuropathy, may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).  

The Veteran's STRs contain no evidence of peripheral neuropathy 
while in service.  The report of his separation examination 
showed his only self-reported complaints were that he had had 
mumps as a child, and that he wore glasses.  The examiner's 
report showed normal clinical evaluation of all systems, with the 
sole exception of a three inch scar found on the left forearm.  

The Veteran reported to his VA primary care provider in October 
2009 that he had ongoing numbness and tingling in the feet, lower 
legs, and hands, as well as pain and discomfort in his left 
forearm and elbow for the past six months.  The examiner noted 
that the Veteran reported that paresthesias were present for 20 
years (or from about 1989, which was 20 years after leaving 
military service), with onset occurring after his return from 
Vietnam.  The Veteran reported that the hand numbness is constant 
with little change of activity, and that he had worked as an 
electrical lineman for 30 years, including repetitive motion and 
some lead exposure.  The examiner assessed sensory polyneuropathy 
(stocking glove distribution), and ordered a neurology consult 
with nerve conduction velocity (NCV) and electromyography (EMG) 
studies.  

The neurology consult was completed the following week.  The 
Veteran was examined and the NCV/EMG studies were completed and 
reported in the consult report.  The electrodiagnostic impression 
was that this was a mildly abnormal study, notable for entrapment 
of the median nerve at the carpal ligament.  The examination 
revealed no evidence of peripheral neuropathy, and no evidence of 
radiculopathy.  The examiner noted that the Veteran's complaints 
of subjective numbness from the neck down to both pin and 
vibration cannot be explained by the study.  The examiner also 
noted that it is conceivable that the Veteran had some degree of 
cervical stenosis prior to an anterior cervical discectomy 
performed in 1999.  The examiner concluded that the examination 
was normal with the exception of the Veteran's subjective 
complaints.  

As noted, the first element required for the establishment of 
service connection is medical evidence of a current disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); see also 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  In 
other words, the evidence must show either that the Veteran 
currently has the disability for which benefits are being 
claimed, or that he had that disability at some time during the 
pendency of the claim.  

Here, there is no evidence that the Veteran has ever had the 
claimed peripheral neuropathy.  His STRs show no evidence of 
peripheral.  While there was a preliminary diagnosis of 
neuropathy in the October 2009 VA primary care treatment report, 
the subsequent comprehensive neurological examination determined 
that the Veteran does not have either peripheral neuropathy or 
radiculopathy.  The only evidence supporting the Veteran's claim 
is his subjective complaints, which the detailed examination with 
NCV/EMG studies was unable to diagnose.  The Board is cognizant 
of the fact that the Veteran is seeking service connection for 
the symptoms he is experiencing, and not just for the disability 
he himself ascribes those symptoms to.  See e.g. Clemons v. 
Shinseki, 23 Vet. App. 1, 3 (2009) (noting that a claim for 
benefits based on a specifically claimed disability also 
encompassed benefits based on other disabilities because the 
evidence indicated that the symptoms for which the Veteran was 
seeking VA benefits may have been caused by another diagnosed 
disorder).  Absent objective medical evidence of the claimed 
disability, or of any other disability related to the Veteran's 
subjective complaints, the claim must be denied.  

B.  Hyperlipidemia

The Veteran's VA medical records show that included in his 
problem list is dyslipidemia.  The Veteran was notified by letter 
in April 2009 that evidence was needed showing that his claimed 
hyperlipidemia is medically associated with his exposure to 
herbicides in Vietnam; examples of the evidence sought were 
provided.  The Veteran never responded to this request for 
information.  

Lipidemia is the presence of abnormal concentrations of lipids in 
the circulating blood.  As such, it is a laboratory finding, not 
a diagnosed disease or disorder.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  While the evidence shows that dyslipidemia, 
claimed in the Veteran's case as hyperlipidemia, is among those 
items on the Veteran's problem list, there is no evidence that 
there is any specific disease or disorder associated with this 
laboratory finding.  The Veteran has not advanced any claim of a 
specific disease or disorder associated with this abnormal 
laboratory finding, nor does the record reveal any specific 
disease or disorder so related.  Notwithstanding the findings of 
elevated cholesterol, such findings are not recognized as a 
disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 
105(a), 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities).  The 
term "disability" as used for VA purposes refers to impairment of 
earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Moreover, hyperlipidemia is not among the diseases known 
to be related to exposure to herbicides in Vietnam.  38 C.F.R. 
§ 3.309(e).

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  Here, the 
Veteran has merely claimed that he has an abnormal laboratory 
finding that is not specifically related to any claimed or shown 
service-connectable disease or disability.  Absent even a claim, 
let alone the existence of, a current disability related to his 
claimed hyperlipidemia, the claim must be denied.  

The Board notes that the Veteran was not provided a VA nexus 
examination in connection with this claim because one is not 
required.  There is no competent evidence establishing that an 
event, injury, or disease occurred in service that is related to 
his claimed hyperlipidemia.  McLendon, supra.  

C.  Hypogonadism

The record shows that the Veteran suffers from hypogonadism, 
male.  The first element required for establishment of service 
connection for this claimed disability therefore is met.  
However, the record also shows that his STRs contain no reference 
to hypogonadism, including on his self-reported medical history 
at the time of his separation examination, and in the separation 
examination itself, which, as noted, contains no clinical 
abnormalities except a single scar.  Absent evidence of an in-
service event, there can be no causal nexus between an in-service 
event and a current disability.  See, eg. Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection on a direct basis 
therefore is not warranted.  The Board notes here that the 
Veteran was not provided a VA nexus examination because one is 
not required because there is no competent evidence establishing 
that an event, injury, or disease occurred in service that is 
related to his diagnosed hypogonadism.  McLendon, supra.  The 
Board also notes that hypogonadism is not among those diseases 
known to have been caused by exposure to herbicides in Vietnam.  
38 C.F.R. § 3.309 (e).  Presumptive service connection based on 
presumptive exposure to herbicides in Vietnam therefore is not 
warranted.  

In sum, while the Veteran is diagnosed with hypogonadism, there 
is no competent evidence of any related in-service event, and 
therefore no competent evidence that the hypogonadism is related 
to his military service, including as due to exposure to 
herbicides while serving on Vietnam.  

The Board acknowledges the Veteran's contention that he has 
peripheral neuropathy, hyperlipidemia, and hypogonadism that are 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any of these 
claimed disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own 
assertions as to the existence or etiology of his claimed 
peripheral neuropathy, hyperlipidemia, and hypogonadism have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.  The Veteran does not have peripheral 
neuropathy, hyperlipidemia, or hypogonadism, that is traceable to 
disease or injury incurred in or aggravated during active 
military service, including as due to exposure to herbicides 
while serving on Vietnam.    


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.  

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to exposure to Agent Orange, is denied.  

Entitlement to service connection for hyperlipidemia, to include 
as secondary to exposure to Agent Orange, is denied.  

Entitlement to service connection for hypogonadism, to include as 
secondary to exposure to Agent Orange, is denied.


REMAND

The Veteran contends that he has PTSD that is related to his 
military service.  Specifically, he contends that he suffered 
stressors both while serving as an MP (military policeman) at a 
Nike missile sight in the U.S., and while serving as an MP in 
Vietnam.  The evidence does not show that the Veteran was 
directly involved in combat.  Heretofore, absent evidence that 
the Veteran was a combatant, any claimed stressors were required 
to be corroborated.  Here, the Veteran was unable to provide 
information of his claimed stressors with the specificity 
required for a search of records that might reveal that the 
claimed stressors occurred.  

Recently, however, VA amended the relevant regulation to 
eliminate the need for independent corroboration of stressors 
claimed by non-combatants in a combat environment.  See 75 Fed. 
Reg. 39843-39852 (July 13, 2010).  This regulatory change, which 
inserted a new paragraph (f)(3) to 38 C.F.R. § 3.304, adds that, 
if a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity, and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

The new paragraph (f)(3) continues that, for purposes of this 
paragraph, "fear of hostile military or terrorist activity" 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.  

The Veteran's VA medical file contains several diagnoses of 
mental disorders, including adjustment disorder and PTSD.  
However, none of the diagnoses explains in detail how the 
Veteran's specific self-reported stressors meet the DSM-IV 
criteria for assignment of a diagnosis of PTSD.  The Board also 
notes that little, if any, mention is made of a much more recent 
traumatic experience reported by the Veteran, and that incident's 
potential impact on his recently reported PTSD symptoms.  
Specifically, the Veteran reported to his VA psychiatrist, J.N., 
M.D., in September 2009, that he had been dealing with more 
problems with recollection and dreams for several months, but 
definitely became more of a focus six years prior when he had to 
help recover the smoking body of a fellow lineman following his 
electrocution.  

In light of the foregoing, the Board will remand the PTSD service 
connection claim in order to have the Veteran provide additional 
detailed stressor information, if he so chooses, and to have him 
undergo a VA PTSD examination for the purpose of determining 
whether or not he has PTSD that is related specifically to his 
in-service experiences rather than other events in his life, such 
as his experience of helping to recover the smoking body of a 
fellow lineman from after his electrocution.  

Because the Veteran's psychiatrist, Dr. N., noted in a treatment 
note dated in September 2009 that he had reviewed with the 
Veteran that PTSD can cause his complained of symptoms, which 
included those related to his diagnosed sleep apnea, the Board 
finds that the claimed sleep apnea is inextricably intertwined 
with the PTSD service connection claim, and must be deferred 
until the PTSD issue is readjudicated under the revised 
regulation.  On remand, a medical opinion will also be sought as 
to whether the Veteran's sleep apnea is secondary to any 
diagnosed PTSD.  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ should contact the Veteran and 
ask him to provide any additional detailed 
stressor information that he may wish to 
submit.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange for 
the Veteran to undergo a VA PTSD 
examination by a psychiatrist or 
psychologist with appropriate expertise to 
determine the current diagnosis and 
etiology of the Veteran's claimed acquired 
psychiatric disability, to include PTSD.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination, and the examiner must 
state on the examination report that such a 
review was undertaken.

Any diagnosis should contain a discussion 
as to the applicability of the Veteran's 
claimed stressors to the DSM-IV PTSD 
diagnostic criteria.  The examiner should 
also discuss the impact, if any, of the 
Veteran's self-reported experience 
involving the recovery of a co-worker's 
smoking body following electrocution.  

Based on examination of the Veteran and 
evaluation of his reported stressors, the 
examiner is asked to provide an opinion as 
to whether or not the Veteran has a valid 
diagnosis of PTSD, and, if so, if it is at 
least as likely as not that the PTSD is 
related to specifically identified 
stressors from the period of his military 
service.  

In rendering the requested opinions, the 
examiner should be guided by the newly 
amended VA regulation discussed above when 
considering the Veteran's Vietnam-related 
stressor claims.  Specifically, any claimed 
combat stressor should be related to the 
Veteran's fear of hostile military or 
terrorist activity, which the new 
regulation defines as an event or 
circumstance experienced, witnessed, or 
confront by the Veteran that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

The examiner is also asked to provide an 
opinion as to whether the Veteran has any 
other acquired psychiatric disability found 
on examination which is at least as likely 
as not related to his period of military 
service

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination report and associated with 
the claims file.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

If the Veteran is diagnosed with PTSD, the 
examiner, if a physician, is asked to 
provide a medical opinion as to whether it 
is at least as likely as not that the 
Veteran's diagnosed sleep apnea is 
etiologically related to the PTSD.  

3.  If the PTSD examiner is a psychologist 
who does not consider him/herself qualified 
to provide a medical opinion vis-à-vis the 
Veteran's sleep apnea, the Veteran should 
be afforded a VA examination by a physician 
qualified to render a medical opinion as to 
whether it is at least as likely as not 
that the Veteran's diagnosed sleep apnea is 
etiologically related to his diagnosed 
acquired psychiatric disability, to include 
PTSD.  

If PTSD or any other acquired psychiatric 
disability aggravated (i.e., permanently 
worsened) the sleep apnea, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation, if possible.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the new examiner for review in connection 
with the examination, and the examiner must 
state on the examination report that such a 
review was undertaken.

4.  The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  The AOJ must notify the Veteran that 
it is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

6.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


